Citation Nr: 0935463	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for Hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1975 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied the Veteran's claim for 
an increased rating for Hepatitis B, rated as 10 percent 
disabling.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board) hearing.  A hearing 
transcript has been associated with the claims file.

The United States Court of Appeals for Veterans Claims has 
recently held that claims for increased ratings encompass 
claims for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  At his hearing the Veteran contended that 
his disability should be evaluated as 50 percent disabling, 
and thus does not appear to be seeking the maximum rating 
possible.  This matter is referred to the agency of original 
jurisdiction for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was afforded a VA examination for Hepatitis B in 
June 2007.  This examiner noted that there was no evidence of 
chronic active hepatitis based on laboratory testing, but did 
not record the Veteran's subjective complaints, if any, 
regarding the condition.  The Veteran reported during his May 
2009 hearing that he experiences daily fatigue, daily 
malaise, that he becomes nauseated or vomits an average of 
two or three times per week, and that he has lost 
approximately 10 to 15 pounds in the past year.  He reported 
that his condition had worsened since his June 2007 VA 
examination.  The Veteran's representative requested that a 
new VA examination be conducted to determine the current 
level of the Veteran's disability.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In light of the Veteran's hearing testimony and the 
lack of recorded symptoms or complaints in the June 2007 VA 
examination, a new examination is required.

The Veteran also testified at his May 2009 RO hearing that he 
had been receiving all of his treatment for Hepatitis B 
through VA.  Treatment records dated through June 2008 are 
located in the claims file.  The Veteran reported that he had 
received treatment since that time.  As updated treatment 
records may provide evidence in support of the Veteran's 
claim, they must be obtained.  38 U.S.C.A. § 5103A (West 
2002).

In addition, the Veteran testified during his May 2009 RO 
hearing that he was in receipt of Social Security 
Administration (SSA) benefits and that the agency considered 
his Hepatitis B condition when making its benefits 
determination.  The actual decision by the SSA, and the 
medical records on which that decision was based, are not of 
record. These records are potentially pertinent to the claims 
of entitlement to service connection.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the 
Veteran's VA treatment records for the 
period since June 25, 2008.  All records 
obtained must be associated with the 
claims file.

All attempts to obtain these records must 
be documented in the claims file.

2.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits.  Any records received should be 
associated with the claims file.

All attempts to obtain these records must 
be documented in the claims file.

3.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a new VA examination to determine 
the current severity of his service-
connected Hepatitis B.  The claims file 
must be made available to and reviewed by 
the examiner, and the examiner should note 
such a review in the examination report.  
The examiner should detail the Veteran's 
subjective complaints and any clinical 
findings.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

